          Case 1:17-cr-00023-RJS Document 104 Filed 07/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                                 No. 17-cr-023 (RJS)
                                                                      ORDER
 CARMELINO ESCOBAR MORALES,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of the attached pro se letter from Defendant asking that counsel be

appointed to assist him in pursuing his request for compassionate release under the First Step Act

of 2018, 18 U.S.C. § 3582 (Doc. No. 100; see also Doc. Nos. 101–03). Accordingly, IT IS

HEREBY ORDERED THAT Matthew D. Myers is appointed as counsel pursuant to 18 U.S.C.

§ 3006A to represent Defendant for the limited purpose of assisting him in filing a motion for

compassionate release. Consequently, Mr. Myers shall file a notice of appearance in Case No. 17-

cr-023-2. The Clerk of Court is respectfully directed to mail a copy of this order to Defendant.



SO ORDERED.

Dated:          July 23, 2020
                New York, New York


                                                      RICHARD J.  J SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
Case 1:17-cr-00023-RJS Document 104 Filed 07/23/20 Page 2 of 3
Case 1:17-cr-00023-RJS Document 104 Filed 07/23/20 Page 3 of 3
